UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    Nicholas Spaeth,

                         Plaintiff,

                  v.                                    Civil Action No. 11-1376 (ESH)

    Georgetown University, et al.,

                         Defendants.



                                      MEMORANDUM OPINION

         Plaintiff Nicholas Spaeth has sued six law schools and various officers at those schools

alleging that they unlawfully discriminated against him based on his age when they declined to

interview him for tenure-track teaching positions after he applied to them in advance of the 2010

American Association of Law Schools Faculty Recruitment Conference in Washington, D.C.

(See Amended Complaint, Nov. 7, 2011 [Dkt. No. 10].) In a prior order, this Court described the

relevant background, severed Spaeth’s claims against four out-of-state institutions and their

corresponding officers into separate suits, and transferred those suits to those defendants’ home

forums. (See Memorandum Opinion, Feb. 17, 2012 [Dkt. No. 58] (“Mem. Op. I”); Order, Feb.

17, 2012 [Dkt. No. 59].) Remaining in this action are Spaeth’s claims against the University of

Maryland School of Law and University of Maryland, Baltimore President Jay A. Perman1

(collectively, “Maryland”), and Georgetown University.




1
 Spaeth’s Amended Complaint names Wallace D. Loh, President of the University of Maryland.
(See Am. Compl. at 2 (caption).) By consent of the parties, Jay A. Perman, president of the
University of Maryland, Baltimore, was substituted for Loh on January 30, 2012. (See Minute
Order Granting Consent Motion, Jan. 30, 2012.)
                                                  1
         Before the Court is Maryland’s motion to sever Spaeth’s claims against it pursuant to

Federal Rules of Civil Procedure 21 and transfer them to the District of Maryland pursuant to 28

U.S.C. § 1404(a), and Spaeth’s response. (See Defendants University System of Maryland,

University of Maryland Francis King Carey School of Law, and Jay A. Perman, M.D., President

of the University of Maryland, Baltimore’s Motion to Sever and Transfer Venue, Feb. 23, 2012

[Dkt. No. 61] (“Maryland Mot.”); Plaintiff’s Response to University of Maryland Defendants’

Motion to Sever and Transfer Venue, March 7, 2012 [Dkt. No. 66] (“Pl.’s Response”).2)

         In his response, Spaeth states that only he “recognizes that this Court’s grant of the

motions to sever and transfer venue as to several other defendants . . . has set forth this Court’s

determination on this issue, which also applies to the Maryland defendants’ motion to sever and

transfer venue.” (Pl.’s Response at 1.) Spaeth therefore does not raise any new arguments in

response to Maryland’s motion. Accordingly, the Court will grant Maryland’s motion for the

reasons stated in its prior Opinion. (See Mem. Op. I at 5–11 (severance); id. at 12–19 (transfer).)

A separate order accompanies this Memorandum Opinion.

                                                                  /s/
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge

Date: March 8, 2012




2
    This Memorandum Opinion does not address any other pending motion.
                                                   2